 510319 NLRB No. 71DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We find merit in the General Counsel's and Charging Party's ex-ception with respect to the judge's inadvertent error in the language
of the notice. We correct this error and substitute the attached notice
for that of the administrative law judge.Hebert Industrial Insulation Corp. and Its AlterEgo Brown's Race Insulation Services, Inc. andThe International Association of Heat and
Frost Insulators and Asbestos Workers Local
No. 26, AFL±CIO. Case 3±CA±17811October 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn December 23, 1994, Administrative Law JudgeRobert T. Snyder issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel and the Charging Party filed an-
swering briefs and cross-exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Hebert Industrial Insulation
Corp. and Its Alter Ego Brown's Race Insulation Serv-
ices, Inc., Rochester, New York, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order, except the attached notice is substituted
for that of the administrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to recognize and bargain withthe International Association of Heat and Frost
Insulators and Asbestos Workers Local No. 26, AFL±
CIO, as the exclusive representative of our employees
in the appropriate unit as defined in the collective-bar-
gaining agreement between the Union and The Master
Insulator's Association of Rochester, New York, by
failing and refusing to apply the terms of the collec-
tive-bargaining agreement to unit employees employed
by our alter ego Brown's Race Insulation Services, Inc.
and by instituting changes in the wages, hours, and
other terms and conditions of employment of our em-
ployees in the unit during the effective term of the
agreement without complying with the provisions of
Section 8(d) of the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the above-namedUnion as the exclusive representative of all the em-
ployees in the appropriate unit concerning rates of pay,
wages, hours of work, and other terms and conditions
of employment.WEWILL
apply to all of the employees in the appro-priate unit employed by our alter ego Brown's Race
Insulation Services, Inc., the terms of the collective-
bargaining agreement between the Union and The
Master Insulators' Association of Rochester, New
York.WEWILL
make whole, with interest, our unit em-ployees, including all employees who would have been
referred to us for employment by the Union pursuant
to the exclusive referral practice in effect between us
but for our failure to apply the terms of that exclusive
practice, for any loss of pay or benefits due them by
reason of our unfair labor practices.HEBERTINDUSTRIALINSULATIONCORP.ANDITSALTEREGOBROWN'SRACEINSULATIONSERVICES, INC.Doren G. Goldstone, Esq., for the General Counsel.Carl R. Krause and Andrea M. Terrillion, Esqs. (Harris,Beach & Wilcox), for Respondent Hebert Industrial Insula-tion Corp.Richard S. Mayberry, Esq. (Mayberry, Licht, Goldman &Leone), for Respondent Brown's Race Insulation Services,Inc.James R. LaVaute and Amy M. Bittner, Esqs. (Blitman &King), for the Charging Party.VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 511HEBERT INDUSTRIAL INSULATION CORP.1Brown's Race, although not initially served with a copy of thecomplaint prior to hearing, was served at the hearing during its early
stages. The initial failure to serve the alleged alter ego not proce-
durally defective under General Counsel's theory of the case, so long
as Respondent's liability hinges on its creation by and identity with
Respondent Hebert. Mid-Hudson Leather Goods Co., 291 NLRB449, 453 (1988). In any event, Respondent Brown's Race received
actual notice of the proceeding by virtue of the subpoena served on
its president, his response thereto and his and his attorney's under-
standing of the issues raised by the complaint from the opening of
the hearing. See Sturdevant Roofing Co., 238 NLRB 186, 188(1978).2The record disclosed that there exists a second Hebert entity,Hebert Construction Company, a corporation engaged in the business
of insulation and asbestos removal, which Respondent Hebert stipu-lated was a single employer with it within the meaning of the Act.
Its conduct is not alleged nor at issue in this proceeding.3The precise nature of that work need not be spelled out here butis described in detail in art. II of the agreement.DECISIONSTATEMENTOFTHE
CASEROBERTT. SNYDER, Administrative Law Judge. This casewas heard by me on November 8, 9, 10, 1993, and January
25, 26, and 27, 1994, in Rochester, New York. The com-
plaint alleges that Respondent Herbert Industrial Corp. (Her-
bert Insulation or Herbert) established Respondent Brown's
Race Insulation Services, Inc. (Brown's Race or BR) as its
alter ego, and that the two companies constitute a single em-
ployer under the Act, and although prior thereto and subse-
quently Hebert had a collective-bargaining relationship with
International Association of Heat and Frost Insulators and
Asbestos Workers Local No. 26, AFL±CIO (the Union or
Local 26), it failed and refused to apply the terms of its most
recent collective-bargaining agreement to unit employees em-
ployed by Brown's Race, and instituted changes in the
wages, hours, and other terms and conditions of employment
of the unit employees without complying with the provisions
of Section 8(d) of the Act, all in violation of Section 8(a)(1)
and (5) of the Act.Respondent Hebert filed a timely answer contesting the al-legations of unfair labor practices. Respondent Brown's Race
initially appeared specially by Counsel Richard Mayberry to
contest the breadth of certain subpoenas served on its presi-
dent, James M. Riesenberger,1and subsequently that counselentered a general appearance and filed answer similarly con-
testing the conclusionary allegations of the complaint.
Brown's Race's counsel did not thereafter participate in the
hearing although provided opportunity to do so.Thus, each party was represented by counsel and all wereprovided a full opportunity to introduce relevant evidence, to
examine and cross-examine witnesses, to make opening and
closing statements and to file briefs with me. Each of the
parties has filed a timely posthearing brief all of which have
been carefully considered.On the entire record, including my observation of the de-meanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATIONSTATUS
At all material times, Respondent Hebert, a New YorkState corporation, with an office and place of business at 192
Mill Street, Rochester, New York (Respondent Hebert's fa-
cility) has been engaged in the building and construction in-
dustry as a commercial insulation installer.2Annually, inconducting its business operations, Hebert performs servicesvalued in excess of $50,000 for firms located outside the
State of New York. Respondent Hebert admits these facts,
and I accordingly find it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.At all material times, Respondent Brown's Race, a NewYork State corporation, with an office and place of business
at Respondent Hebert's facility in Rochester, has been en-
gaged in the building and construction industry as a commer-
cial insulation installer. Although Brown's Race denies that
in conducting its business operations it annually purchases
and receives at Hebert's facility goods valued in excess of
$50,000 directly from points located outside the State of
New York, based on the facts adduced in this proceeding re-
specting Brown's Race's conduct of its business operations,
in particular, its performance of services valued in excess of
$50,000 to firms either located outside the State of New
York or which themselves are directly engaged in interstate
commerce, I conclude that Respondent Brown's Race inde-
pendently meets the Board's standard for assertion of juris-
diction, apart from its alleged status as an alter ego of
Hebert.Respondent Hebert admits, and I find, that Local 26 is alabor organization within the meaning of Section 2(5) of the
Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Hebert's Organization and Collective-BargainingRelationshipHebert Construction was formed in 1983 by John B.Biemiller. Lee D'Amico joined the firm in 1984 and became
a shareholder in 1985. Hebert Insulation was formed in 1988,
with Biemiller as chairman and treasurer and D'Amico as
president. Both are its directors and shareholders with
Biemiller holding 51 percent of the shares and D'Amico 49
percent.Both Hebert Corporations maintain common offices andwarehouse facilities at 192 Mill Street in Rochester, New
York. Hebert Insulation performs insulation installations on
air conditioning, heating and cooling systems, and equipment
as subcontractor to mechanical contractors or directly for in-
dustrial and institutional customers and Hebert Construction
performs asbestos removal work for similar customers. All
office employees including the common officers are paid on
the Hebert Insulation payroll.Hebert Insulation has a collective-bargaining relationshipwith Local 26 arising under Section 8(f) of the Act covering
employees in the building and construction industry. Hebert
Insulation, as a member of the Master Insulators' Association
of Rochester, New York (Association) has been an employer
party, along with other employer-members, to a collective-
bargaining agreement with Local 26, effective from Septem-
ber 16, 1990, to April 30, 1992, covering a unit of all me-
chanics and apprentices involved in insulating work3withinthe jurisdiction of Local 26. The geographic work jurisdic-VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion of the Union is spelled out in article I and includesMonroe County (in which the city of Rochester is located)
and seven surrounding and nearby counties. Under that
agreement, the parties had a practice under which the Union
was the exclusive source of referrals of new unit employees
employed by the Association employer-members.Hebert Construction is also party to the same agreementwith Local 26 covering asbestos removal work. The agree-
ment referred to had been extended day to day, at least to
the close of hearing, and although negotiations had not been
held for over 6 months as of November 1993, neither party
had terminated negotiations over a successor agreement.B. The Creation and Operations of Brown's RaceJames Riesenberger, the president and a shareholder ofBrown's Race testified at length, both as a witness for Gen-
eral Counsel and for Respondent Hebert, as to the creation
of Brown's Race, its operations and its relations to Hebert
and to Hebert's sole officers and shareholders, Biemiller and
D'Amico.Riesenberger had been an insulation mechanic and mem-ber of Local 26 for some years, referred by the Local to var-
ious insulation contractors, indeed, working for Hebert from
1966 to 1973, when in 1985 he withdrew from membership
and took a management position as vice president with Flow-
er City Insulation Sales and Contractors, Inc. (Flower City),
an employer-member of the Association and a union contrac-
tor.Beginning early in 1991, Riesenberger began considerationof starting his own insulation company. He lacked the finan-
cial resources to form a company on his own. In the latespring of 1991, Riesenberger arranged a meeting with
D'Amico whom he had gotten to know well through their
membership, on behalf of their respective companies, on the
board of the Eastern States Contractors Association.Riesenberger informed D'Amico of his interest in formingan insulation company to enter the area of the market no
longer open to a union contractor because of competition
from nonunion or open-shop contractors. Riesenberger knew
from his own experience at Flower City of the general un-
availability of this market to union firms because of his lack
of success in outbidding nonunion contractors in the Roch-
ester area over the last 6 or 7 years. Flower City's higher
labor costs had resulted in its inability to underbid nonunion
contractors for this portion of the market. In essence,
Riesenberger was seeking D'Amico's support for the fea-
sibility of creating a company to compete in the nonunion
market as well as making D'Amico aware of his inability to
capitalize such a business on his own. Riesenberger knew
that D'Amico was aware of the problem union firms were
facing because it was an industrywide problem that had been
the subject of discussions at Eastern Conference meetings.Following the initial meeting, D'Amico arranged a secondmeeting with Riesenberger attended as well by his partner,
Biemiller. At the second meeting Riesenberger again ex-
pressed his interest in starting an open-shop business, dis-
closed his weak financial situation, but stressed that his con-
tacts, experience, and reputation as an executive of a union
firm would enable him to compete effectively against other
open-shop contractors.According to Riesenberger, at or following this secondmeeting, by July 1991, a decision was reached by D'Amicoand Biemiller to finance a new business. But they did morethan finance the business. As Riesenberger later agreed, he
was looking to John Biemiller, in particular, to lend his ex-pertise and experience in financial matters to those aspects
of starting and operating the new business (Tr. 384). Further-
more, D'Amico and Biemiller became the majority share-
holders, officers, and members of the board of directors of
Brown's Race. The participants agreed to set an initial cap-
italization of the business at $25,000. They agreed the new
firm would be a nonunion insulation contractor. Riesenberger
contributed $2750, D'Amico and Biemiller each determined
to contribute $8375, and Biemiller and D'Amico brought in
two loyal employees of Hebert, John Owens, an estimator,
and Stephen Martins, labor superintendent, to contribute an-
other $2750 each. On the formation of the new corporation,
Brown's Race Insulation Services, Inc., the common shares
of stock were offered to these subscribers at $125 per share,
with the consequence that Riesenberger, Owens, and Martins
subscribed to and received 22 shares each, and Biemiller and
D'Amico subscribed to and received 67 shares each. The
shares of stock were issued pursuant to Section 1244 of the
Internal Revenue Code of 1954, enabling shareholders who
suffer a loss on the sale or exchange of their shares to treat
that loss as an ``ordinary loss'' on their personal income tax
return. Testimony also revealed that the Corporation was
qualified as a subchapter S corporation under the IRS permit-
ting all profits and losses incurred by a shareholder in the
operation of Brown's Race to be passed through to their per-
sonal income tax returns. The shareholders had equal voting
rights in accordance with the number of shares of stock they
each held. Thus, Biemiller and D'Amico together held a sub-
stantial majority and controlling interest in the affairs of the
new corporation.Each of the shareholders became a member of the boardof directors. At the first meeting of the board held on July
17, 1991, at which Riesenberger was designated to act as
chairman and D'Amico as secretary, by proclamation,
Riesenberger was elected president; Owens, vice president;
D'Amico, secretary; and Biemiller, treasurer. The rationale
for these decisions was that Riesenberger would be running
the Company; Biemiller, with banking and business experi-
ence, was the logical choice to handle money matters; and
D'Amico got the remaining position.According to Riesenberger, he could recall no discussionof limiting the roles of Biemiller and D'Amico to that of in-
vestors only, rather than including them as officers and direc-
tors.Without investigating any other possible business loca-tions, it was early determined to locate Brown's Race in the
same building that housed the two Hebert corporations.
Brown's Race occupied a portion of the space on the second
floor of the five-story building leased by Hebert from third-
party owners. It consisted of an office area where Brown's
Race stored supplies and also fabricated some insulation ma-
terials; much of its insulation materials were purchased pre-
cut from suppliers.Some remodeling of the space Brown's Race occupiedwas performed after it moved in. Brown's Race paid for car-
pentry work to cut the office space in half, close it off with
drywall, close off the entry with drywall, build an extension
on an office used by Riesenberger, and build a drafting table.
Brown's Race paid for this remodeling and used as a car-VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 513HEBERT INDUSTRIAL INSULATION CORP.penter an individual named Joe Bertini, an employee of theHebert companies who was referred to Riesenberger by
D'Amico. Bertini was helped in performing this work by
Jody D'Amico, D'Amico's son (age 23 or 24), who was also
referred by his father. D'Amico also asked Riesenberger if
Jody could be trained as an insulator for Brown's Race. Rie-
senberger was aware that Jody had been working off and on
for some time for the Hebert companies, but that D'Amico
was not able to offer Jody full-time employment with them.Even before performing this remodeling work for Brown'sRace, according to Hebert's full-time and Brown's Race part-
time bookkeeper, Sheila Montgomery, both Bartini and Jody
D'Amico had spent some time on Hebert's payroll building
a ramp to the Hebert warehouse and garage area. During one
pay period, probably in September 1991, she received from
both of them indication that part of a workweek had been
spent on Hebert work and the balance on Brown's Race
work.After a week performing the carpentry, Bertini andD'Amico continued their employment with Brown's Race as
the sole insulation employees at the time. Bertini had told
Riesenberger he was an experienced insulation worker, and
Riesenberger had confirmed with Biemiller or D'Amico that
Bertini could handle insulation work and had some experi-
ence, although he apparently was not a member of Local 26.Records later introduced establish that Hebert Insulationreported to the Local 26 benefit funds that Joseph Bertini had
performed 2,823.50 hours of insulation work from December
1988 to July 1991. According to Union Business Manager
William Urgerhart, Hebert Insulation Superintendent Stephen
Martins informed him that Bertini had been asked to do insu-
lation work and Lee D'Amico had told him Bertini did some
carpentry work but had some experience in insulation and
Hebert wanted to put him on permit. Jody D'Amico worked
with Bertini. Riesenberger ran the corporation from the office
but also kept a close eye on the two insulators in the field.As Riesenberger described it, mechanical insulation is in-stalled around pipes for thermal and anticondensation control
of heating systems and is also installed for process piping in
food service plants and for pipes in generating facilities and
plumbing systems. This is the same work that journeymen
members of Local 26 perform under their collective-bargain-
ing agreement with the Association. Local 26 also has an ap-
prenticeship training system to train workers to perform at
the journeyman level. The common tools of the trade used
both by Brown's Race Insulators and Local 26 journeymen
or apprentices include a knife, a ruler, and an outward
clenching staple gun. On occasion, insulators use a rope to
lift or place insulation material.Shortly after starting up Riesenberger realized that $25,000was insufficient to capitalize the business. The business was
experiencing a cash-flow problem. He then turned to both
Hebert Construction and Jack Biemiller for loans to sustain
the business. At the time the new corporation was formed,
an understanding was arrived at that should the new venture
be short of cash ``the stockholders would take care of it.''
(Tr. 164.) In essence this meant Biemiller and D'Amico,
since they owned Hebert and Biemiller, proved ready and
willing to advance necessary moneys.James Riesenberger, as president of Brown's Race, signeda series of demand notes to cover the loans made to it by
Hebert Construction Corp. The notes were dated October 16and November 6, 1991, and April 14 and July 15, 1992, cov-ering loans of $6000, $1000, $15,000, and $4000, respec-
tively, each payable on demand with interest at the prime
rate plus 1 percent. On October 7 and 11, 1991, Riesen-
berger, as Brown's Race's president, signed demand notes in
favor of John Biemiller covering loans of $2500 and $2000,
respectively, to be repaid also with interest at prime rate plus
1 percent.In each case, Riesenberger informed Biemiller of a cash-flow problem, Biemiller assented to the loan and caused the
money to be deposited in Brown's Race's checking account.
After a period of time, Biemiller informed Riesenberger that
he was rounding off the interest rate specified in these series
of loans from prime plus 1 percent to 6 percent.The parties stipulated that the monthly average for theprime interest rate for February to June of 1992 was 6.5 per-
cent, for July 1992 it was 6.02 percent, and for August
through October 1992 it was 6.0 percent. Thus, Biemiller
unilaterally reduced the interest rate on the loans due and
payable from Brown's Race to Hebert and to himself by any-
where from 1-1/2 percent to 1 percent.Riesenberger also lent money to Brown's Race to covershortfalls in cash-flow. He did not provide himself with
promissory notes from the corporation. He generated the
moneys deposited in the Brown's Race corporate account
from loans he made on personal credit accounts he main-
tained.Biemiller had initially suggested the prime plus 1-percentinterest rate and Riesenberger had readily agreed without
suggesting alternate terms. Riesenberger was well aware that
it would have been virtually impossible for him to have ar-
ranged a line of credit from a lending institution as a small,
startup contractor without putting up enormous amounts of
security, and he made no effort to secure such a line of cred-
it or commercial loan.Although the notes were payable on demand, Riesenbergersecured an understanding from Biemiller that he would make
principal payments as receivables allowed, and interest pay-
ments on the unpaid balance. In fact, there were periods of
time when no payments were being made on the loans. Rie-
senberger knew he was negotiating a deal with Biemiller that
was not available to him on the commercial market.In financial statements for 1991 and 1992 prepared by afirm of certified public accountants, after a review of
Brown's Race's financial records, the loans received from
Hebert and Biemiller are each listed as being represented by
unsecured noninterest bearing note(s) payable to stockholder
(in the case of Biemiller) or to Hebert Construction Co. (in
the case of the loans from Hebert).Riesenberger was unaware how the interest he paid peri-odically on these loans to Brown's Race were being com-
puted, whether compounded daily, monthly, or not at all.At the end of 1992, Brown's Race had outstanding loansand was indebted to Hebert and Biemiller in the amount of
$32,215. In spite of the fact that this amount was payable on
demand, Riesenberger would have been unable to pay it off
if these loans were called on December 31, 1992. In fact,
these demand loans continued into 1993 without being
called.With respect to the leased space, by a letter dated August15, 1991, addressed to Riesenberger, president, Brown's
Race, listing its address at 190 Mill Street, Biemiller con-VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
firmed that he and D'Amico were agreeable to rent space atthe listed address for $500 a month starting September 1,
1991, and to continue the arrangement on a month-to-month
basis as long as their lease was in effect with the building
owners. Hebert is the prime lease holder for all floors of the
building. Brown's Race was given the option to terminate on
60 days' notice. The rent would not increase, at least to Sep-
tember 1, 1992. Riesenberger simply agreed to these terms
as proposed by Biemiller and without investigating the suit-
ability of any other rental location.No lease was ever drawn up or executed. Brown's Racehas continued to occupy the same space in the building
through the close of hearing without any change in the
amount of the rent.Brown's Race's entrance to the common building is onMill Street. After entering a door up a few feet from the
street level one can proceed up a flight of stairs to Brown's
Race's office or go through a swinging door and into a hall-
way to the Hebert Company offices through a door off the
hallway. On the left off the hallway are two freight elevators
and straight ahead down the hallway is the Hebert first floor
warehouse area. The Hebert companies have a separate out-
side entrance to their offices in the same building on the cor-
ner of Mill Street and Commercial Street. Brown's Race also
has access to Hebert's loading and warehouse area, which is
entered from a ramp leading up from Commercial Street.
Riesenberger parks his own vehicle there on occasion as do
Brown's Race's own employees at times.Riesenberger for Brown's Race has occasionally been latein making rent payments, a couple of times up a couple of
times up to 3 months late, and other times for lesser periods.
On none of these occasions has Brown's Race been charged
a penalty.Riesenberger testified to Brown's Race's employment of abookkeeper as follows. Sheila Montgomery was and contin-
ues to be the bookkeeper and a full-time employee for the
Hebert companies. Riesenberger had been introduced to her
at one of his meetings with Biemiller and D'Amico. Shortly
after starting up Brown's Race's operations on August 15,
1991, he was discussing staffing with them and either one
suggested that Montgomery could work for Brown's Race
part-time. Without interviewing anyone else or advertising
for the position, Riesenberger agreed to employ her part-
time. He agreed to pay the rate she said she wanted, of
$10.82 per hour.Montgomery reports her own time on a monthly basis. Shetakes care of, keeps current, and balances accounts payable,
accounts receivable ledgers, the payroll account, checking ac-
count, and the operating account in general. She works ap-
proximately 20 hours a month for Brown's Race. She has a
desk in the Brown's Race's office, but she also inputs
Brown's Race's accounts payable and accounts receivables
into the Hebert computer that is located downstairs next to
her desk on the first floor in the Hebert Company offices.
Both Biemiller and D'Amico have offices located there.
Brown's Race pays Hebert nothing for use of its computer
system. Hebert was billed and Brown's Race paid Wilcomp
Computerized Accounting System (Wil-Com) for August
1991 startup services in creating a data base for Brown's
Race and installing software, totalling $300. Riesenberger
does not supply any software for use on this computer. Al-
though Montgomery keeps employee hours on the computer,a company called Pay Chex, Inc. handles the issuance ofBrown's Race's salary checks.Periodically, Montgomery provides Riesenberger withprintouts showing with respect to accounts receivable, the
name of the customer, invoice number, job number, invoice
date, the due date, and the aging sequence of the account.
Montgomery also provided Riesenberger with periodic com-
puter reports on accounts payable showing vendor, invoice
number and date, amount, and due date. Montgomery also
provides computer generated, job costing reports as well as
information regarding the nonpayroll Brown's Race checking
account.Montgomery works for Brown's Race approximately 2hours each for 3 days a week, generally coming upstairs to
the Brown's Race office after lunch on Monday, Wednesday,
and Friday and also inputting information for Brown's Race
into the computer downstairs at other times. Riesenberger ac-
knowledged he doesn't know how long she takes to input
material into the Hebert computer (or to produce printouts
that he is periodically provided). He also acknowledged that
the 20-hour-a-month figure he provided for Montgomery's
work hours does not accord with the 6 hours per week, or
24 hours or more a month, of time she spends at Brown's
Race business. He merely signs her paycheck every month,
which is $200 plus, without asking any questions about her
time. There are also times when Riesenberger will talk by
telephone with Montgomery downstairs at her desk in the
Hebert offices.Another Hebert office employee whom Brown's Race em-ployed, but for only one payroll period in early February
1992, as a receptionist-secretary, to perform typing, under a
similar setup to Montgomery's, was Margaret Kasper. For
the week she did her typing downstairs.Brown's Race also hired a second son of Lee D'Amico,Christopher D'Amico, 25 or 26 years old, in June 1993, as
an insulator. Riesenberger learned from Lee D'Amico that
Christopher was unemployed. At the time Brown's Race had
gotten in a number of fair sized contracts with early starting
dates. Riesenberger knew that Christopher had been on the
Hebert payroll from time to time. In discussions with him,
Riesenberger learned he was a helper who had been doing
Local 26 insulation work for Hebert, but was not a member
of the Union. Riesenberger did not know Christopher's skills
but decided to give him a try. Although Brown's Race adver-
tised for insulators two or three times, Riesenberger could
not recall if he did so that June.Brown's Race entered a rental agreement for use of aHebert truck, and ultimately purchased a used truck from
Hebert. By letter dated August 15, 1991, Biemiller, chairman
of Hebert's board of directors, offered Brown's Race the
ability to rent their truck, from time to time, at a rate of $10
an hour, availability to depend on the needs of Hebert that
came first. This letter comprised the rental agreement accord-
ing to Riesenberger. Use of the truck first came up in discus-
sions with Biemiller and D'Amico regarding the startup cap-
italization. When Riesenberger referred to his need for atruck, and capitalization would have to include the cost of
its purchase, Biemiller or D'Amico told him they had two
trucks sitting out back that nobody uses, and ``why don't we
rent you one.'' Biemiller proposed the $10-an-hour rate and
Riesenberger agreed. Riesenberger asked for and receivedVerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 515HEBERT INDUSTRIAL INSULATION CORP.some flexibility on payments for its use; he would keeprecords of use and make periodic payments.In practice, Riesenberger ended up paying every 3 or 4months. He also understood insurance on the vehicle would
be provided by Hebert who continued to own the vehicle.
Riesenberger's own vehicle, a Ford Bronco II, which he in-
sured personally, had in its insurance policy, a rider that Rie-
senberger was advised would cover other leased vehicles.The general liability insurance carrier for Brown's Ricealso covered Riesenberger's vehicle when used on occasion
as a work vehicle. Riesenberger did not explore the rental of
a truck from any other source, since, as he acknowledged,
for the shorter mileage deliveries of materials to jobs for that
the truck was used, a formal rental from Hertz or any other
supplier would be too costly and therefore didn't make any
sense. Sometimes Brown's Race used Hebert's rack truck,
which could carry Brown's Race's 10-foot ladder, and other
times Brown's Rice used Hebert's other pickup truck. The
August 15, 1991 agreement did not reflect the informality of
this arrangement.By April 1992, Riesenberger had sufficient jobs to hire anoutside field superintendent, Robert Carr, who had his own
truck. Brown's Race purchased that truck and ceased the
Hebert truck rental. However, the truck was destroyed in an
accident after a few months, and Riesenberger now arranged
with Biemiller to rent the Hebert truck, this time for $200-
a-month rent, a figure proposed by Riesenberger, which ar-
rangement continued from September 1992 to January 1993.
During this period, Brown's Race had unlimited use of the
vehicle. There is no evidence this lease arrangement was put
in writing. Hebert continued to insure the vehicle, and Rie-
senberger covered the truck as well under a rider to the gen-
eral liability coverage Brown's Race maintained.Riesenberger acknowledged, after being shown a subpoe-naed invoice, that because payment of rental use at $10 an
hour would have resulted in a charge for use from September
through December 1991 of $1250, and beyond his ability to
pay, he arranged a lesser rate with Biemiller of $6.25 an
hour, resulting in a lesser actual charge of $781.25 for the
same period. This lesser rate of $6.25 an hour continued for
the first and second quarter of 1992. A document showing
a computer summary of 64 hours of use of the Hebert truck
at $6.25 per hour totalling $400 for the second quarter 1992,
April through June, which was reported to Hebert, was not
paid until October 27, 1992. Riesenberger was still experi-
encing a cash-flow bind during this period.Riesenberger agreed that Brown's Race typically bids forjobs in Monroe County and the five surrounding counties,
with a good majority of its work being performed in the met-
ropolitan Rochester area. This area is within the geographic
area covered in the Local 26 collective-bargaining agreement.Since the employment of the field superintendent, RobertCarr, in April 1992, Carr has acted as a rover for Brown's
Race, having responsibility for the proper performance of all
Brown's Race insulation jobs. He is paid a salary, on a full-
time, 40-hour-a-week basis. Carr answered a blind ad for su-
perintendent. Riesenberger knew him as a member of Local
26, and he and Carr worked together for Hebert sometime
in the 1960s into the 1970s, before the present owners
bought Hebert. Besides overseeing projects, Carr does not
typically work with the tools of the trade, and would not
come under the Local 26 contract. Carr as superintendentprovided advise on hiring of applicants, and had authority todirect and discipline employees on the jobsite. Riesenberger
agreed that the function of his field superintendent was simi-
lar to that of the superintendent at Flower City when he
worked there.Regarding the purchase of a Hebert truck, Riesenberger in-formed Biemiller in January 1993 that he was tired of the
rental arrangement and now wanted to buy the truck Brown's
Race had been renting. The truck was a 1988 Chevrolet half-
ton pickup, with 85,000±90,000 miles use. Riesenberger
agreed to pay Biemiller's figure of $2500 with 20 percent
down and the balance payable by July 1, 1993. A bill of sale
was drawn up, signed by Biemiller, and identifying the truck
and showing the basic terms but there is no agreement signed
by Riesenberger for Brown's Race. There was no chattel
mortgage securing the payment of the considerable balance
due and there was no provision for interest on the installment
payments. Riesenberger did not make the final payment until
August 30. The truck was registered and insured in the name
of Brown's Race.Carr actually came to Brown's Race from an open-shop(nonunion) contractor. He proved useful to Riesenberger in
evaluating the applicants who were hired by Brown's Race
on an as needed basis. Since its inception, Riesenberger has
not hired any insulators for Brown's Race who are Local 26
members. Some, Joe Bertini is an example, did work on
union jobs but did not become Local 26 members. It was and
remains Riesenberger's intention, which was achieved, to op-
erate Brown's Race nonunion and to hire only nonunion
insulators. All employees were told of this policy. This has
not stopped Riesenberger from successfully bidding in at
least one instance, on a prevailing rate job that he under-
stands uses the union rate in determining the prevailing area
wage and fringe rates under existing Federal and New York
State law. On this job Brown's Race paid its employees an
amount equivalent to what they would have received under
a Local 26 contract.Brown's Race has also performed jobs as a subcontractoron buildings owned by Rochester Gas & Electric as well asEastman-Kodak Co., for one of whom Hebert had performedwork in the past (Kodak) and for the other of whom Hebert
continues to perform insulating work.In terms of supplies, Brown's Race uses the same three in-sulation suppliers who furnish materials used in the trade lo-
cally by union and nonunion insulation contractors alike.The facts show that at least nine of Brown's Race cus-tomers were also customers of Hebert. They include both
owners of industrial enterprises as well as general contractors
for whom these insulation firms were subcontractors. For
these nine customers, Brown's Race performed approxi-
mately 69 out of a total of 165 jobs during the period August
1991 through the end of February 1993. Several other large
educational institutions and enterprises were also clients of
both Brown's Race and Hebert, among them being Rochester
Institute of Technology, Bausch and Lomb, Monroe Piping,
Genesee Hospital, Hobart-William Smith Colleges, and the
University of Rochester.In one instance, Riesenberger discussed with Martins ofHebert a business relationship under which Brown's Race
would do metal fabrication in its shop for Hebert on those
occasions when Hebert needed the material and Brown's
Race was not busy. The project, however, never went ahead.VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Over its existence, Brown's Race has averaged fiveinsulators on its payroll, varying from as few as two and
going as high as eight or nine. Insulation pay ranged from
$7 an hour to a high of $15, depending on experience. Su-
pervisor Carr was at first paid $550 and then later $600
weekly salary. Brown's Race provides an IRS Section 125
savings plan for employees with Pay Chex, Inc., Human Re-
sources Services, under which employees may contribute to-
ward medical insurance coverage on a before-tax basis as
well as paying full-time employees $105 per month towardthe employees' premium with the medical insurer Blue
Choice. Employees after 6 months also receive 1-week paid
vacation after 1 year of service and five paid holidays per
year.Brown's Race had been invited to bid on a number of jobsby Eastman Kodak, a nonunion employer. When associated
with Flower City, Riesenberger had seen the Hebert esti-
mator on visits to Kodak jobsite for the purpose of estimat-
ing. Riesenberger readily acknowledged that the jobs Hebert
estimated for Kodak were of a similar type to jobs Flower
City had done and Brown's Race was now doing. Riesen-
berger agreed that Brown's Race was able to get work pri-
marily because it can offer a reduced wage rate in its esti-
mates. As explained by Riesenberger, the jobs Flower City
had performed at Kodak when he was its vice president, re-
sulted in financial losses for Flower City because of the
higher union wage scales. In his initial discussion with
D'Amico Riesenberger had discussed the possibility of secur-
ing work from Kodak.Sheila Montgomery testified that she volunteered herbookkeeping services to Riesenberger when he asked if she
knew of anyone looking for work. She obtained permission
from Biemiller to work part-time for Brown's Race after tell-
ing him she could do the work around her lunch hour and
off hours. She normally took from 12 to 1:30 p.m. to eat
lunch and perform banking and other business for Hebert. In
quoting her wage of $10.82 per hour to Riesenberger, she
took her weekly salary and divided it by 40 hours. After
keeping track of her time over some period, showing that she
spent between 20 and 25 hours a month on Brown's Race
business, Riesenberger agreed to average out her time and to
pay her at the rate of 25 hours per month.Montgomery had previously set up, as previously noted,with the assistance of Wil-Com, a computer bookkeeping
system for Hebert. Because of her familiarity with the sys-
tem, Montgomery had Wil-Com program an identical data
base for Brown's Race. The computer Montgomery uses is
on line with the one used by Margaret Kasper, the Hebert
secretary, and the one Biemiller maintains in his own office
for his personal use. Biemiller can and did access Brown's
Race's job-costing and job-listing data on his own computer
but could not, without Montgomery's assent, access other
Brown's Race financial information because of a coding sys-
tem instituted by Montgomery. At his request, every once in
a while, Montgomery has provided Biemiller with Brown's
Race reports on accounts receivables and accounts payables.
In fact, Biemiller himself acknowledged receiving this data
when he provided Riesenberger (Brown's Race) with Hebert
and personal loans. In providing this information to Biemiller
about once a month, Montgomery did not invariably inform,
or ask permission of, Riesenberger.Montgomery maintains in the Hebert and Brown's Racedata bases the information regarding the outstanding loans
made by Hebert to Brown's Race. Periodically, Riesenberger
provided her with the amounts Brown's Race will be paying
for principal or interest on the loans and she will write the
check from the Brown's Race check register.Hebert maintains a postage machine, and Montgomerymaintains a running total of the Brown's Race outgoing mail
and writes a check monthly to Hebert to cover these costs.
She and Margaret Kasper operate the machine on Brown's
Race mail.Besides the Hebert computer and postage machine, onwhich Brown's Race pays no rental fee for their use, Riesen-
berger makes use of the Hebert copier when making multiple
copies of documents, also without charge.John Biemiller testified as an adverse witness called bycounsel for General Counsel. He explained that when
Brown's Race was formed ``as an investment vehicle'' (Tr.
417) he gave an opportunity to people who had been with
Hebert for a while a chance to purchase stock if they so
wished. That offer was made available to John Owens, Ste-
phen Martins, and Lee D'Amico. In essence, the offer was
a reward for a job done well ``in the corporation which pres-
ently exists'' (Tr. 418). Neither Martins nor Owens had an
ownership interest in Hebert. Owens was then senior esti-
mator for Hebert and Martins was a field superintendent.
Neither was provided an opportunity to become part of man-
agement of Brown's Race, although they became directors
and Owens also became vice president of record. There is
every reason to believe that inasmuch they owed their contin-
ued job status with Hebert and their stock ownership to the
good graces and kindness of their superior in Hebert, John
Biemiller, they would look to Biemiller and be guided by
him in their voting their shares and their participation in cor-
porate ownership of Brown's Race.Biemiller did not anticipate any breach of his fiduciary re-sponsibilities to Brown's Race shareholders in assuming a di-
rectorship and officer position with Brown's Race. Although
neither he nor the other directors and officers of Brown's
Race, aside from Riesenberger, were going to be involved in
its day-to-day operations, he recognized that as a director and
officer he could have control over who was operating the
corporation on his behalf and that Riesenberger, as chief ex-
ecutive officer, was serving at the pleasure of himself and
the other officers. He, along with D'Amico, in fact, had ma-
jority control.Because of his own background in finance, having pre-viously worked in banking for some years, Biemiller had the
most input on establishing the capitalization for the new en-
terprise. He and D'Amico put up 35 percent each of the
money to form Brown's Race because the others couldn't.
The others' more limited contributions were determined by
their constrained financial resources.In forming the new corporation and seeking a fair returnon his investment, Biemiller was intent on entering a market
place that had become closed to his union firm, Hebert. The
segment of the market Hebert could not enter was growing
very rapidly and the nonunion firms were underbidding
Hebert because they knew its wage rates and were bidding
less. Most insulating contractors used the same suppliers of
materials. Labor costs had thus become the big difference in
estimates submitted competing insulating firms. Most con-VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 517HEBERT INDUSTRIAL INSULATION CORP.tracts let in the industry were ``hard money'' contracts inwhich the customers selected the most economical proposals;
very few were based on time and materials with a guaranteeof a predetermined profit.The lease on the building housing Hebert's and Brown'sRace operations is held by Hebert Construction. At
Biemiller's direction Riesenberger for Brown's Race pays
himself and D'Amico $250 each monthly. He permits Rie-
senberger to park free in the garage area created in the first
floor warehouse area by the building of the ramp. At present,
the only space in the six-story building that Hebert sublets
is Brown's Race's space on a portion of the second floor.Biemiller was asked a number of questions aboutvariances between his testimony and information provided in
affidavits he submitted to the Board and records he had pro-
duced for the General Counsel. The subject matter had to do
with Hebert customers for insulation work. In one case
Biemiller had listed in an August 12, 1992 affidavit, Frey
and Campbell as a customer of Hebert who may have been
or now was a customer of Brown's Race. In his testimony
now Biemiller denied that Frey and Campbell was a cus-
tomer of Hebert but could not explain its inclusion in his af-
fidavit. In another instance, Biemiller had denied that
R.I.T. (Rochester Institute of Technology) had been a cus-

tomer of Hebert within the last 5 or 6 years. Brown's Race
had performed a job at R.I.T. Day Care Center for Cassidy

Mechanical as a subcontractor. Not only had Hebert done
work as a sub for three contractors at R.I.T. in 1991 to

1992 totalling $5685, but in November 1991, it completed a
$8795 job working directly for R.I.T.
Biemiller also had sworn in a January 28, 1992 affidavitthat, to the best of his knowledge, the two Hebert companies
have never bid on a job on which Brown's Race was also
a bidder. In his testimony Biemiller agreed that Hebert prob-
ably had bid competitively against Brown's Race for various
jobs and that Brown's Race would have under bid Hebert.
Indeed, 2 or 3 months before his testimony, both companies
had bid on a job for Cadbury Schwepps. Biemiller said his
testimony was based in part on a conscious decision by
Hebert by 1992 to only bid on posted (prevailing) rate work
and power house work for utilities, Niagara Mohawk, New
York State Electric and Gas and Rochester Electric and Gas
that only use union labor, and where its profit margins are
higher. Yet, Hebert continued to perform private insulation
installations, including one on which it was a successful bid-
der for a large job as sub to Monroe Piping at Bausch &
Lomb, a contractor for whom Brown's Race has also per-
formed work.Biemiller explained the change in the loan interest rate onHebert loans to Brown's Race to a fixed 6-percent rate from
prime plus 1 percent as being easier to apply, since the prime
rate was moving around frequently. This change was made
in early or mid-1992, but was not memorialized in writing.
In his August 12, 1992 affidavit Biemiller referred in error
to the interest rate on an additional $18,300 in loans from
Hebert to Brown's Race as being 7-1/2 percent, even though
by July 1992 he and Riesenberger had changed the rate oral-
ly to a straight 6 percent, and Respondent stipulated that the
prime rate had dropped to 6.02 percent for July 1992 and 6.0
percent by August. The affidavit thus misstates the interest
rate on substantial outstanding loans at the time as being
higher, by 1-1/2 percent, then the rate was in actuality, anerror that tended to minimize what could otherwise beviewed as a less than arm's-length relationship between
Hebert and Brown's Race.Consistent with the treatment of the loans in Brown's Racefinancial statements for 1991 and 1992, the Hebert Construc-
tion financial statement for 1991±1992 lists the loan receiv-
ables from Brown's Race of $7000 in 1991, and $25,300 in
1992 as ``non-interest bearing demand loan[s].''Biemiller explained that he ceased making personal loansto Brown's Race, and arranged to make the loans from
Hebert because he was involved in a divorce suit and his
personal funds became depleted.Biemiller also confirmed to union counsel that Hebert pro-cured its bargaining unit workers through the Union. In many
instances, Hebert employed union members who have been
working for the company for 5 or 10 years. These members
were hired directly with the Union's assent and others were
referred to Hebert on a call to the Local 26 business agent
from the job superintendent. Brown's Race employees were
not hired through the Union. The only exceptions on Hebert
hires through the Union, were the instances of its employ-
ment of Christopher D'Amico for summer work and Ber-
tini's employment as a carpenter, and in those cases the
Union knew of their employment, Bertini in particular being
a member of Asbestos Workers Local 202, a sister local to
Local 26.As a final witness the General Counsel called Union Busi-ness Manager William Urquhart. Urquhart is also administra-
tive manager of the Local 26 Pension, Welfare and Annuity
Funds, as well as, since its founding in 1988, manager of the
Asbestos Removers Local 202 Welfare, Training and Annu-
ity Funds.Urquhart explained that the Union has provided a referralservice to the insulation contractors in collective-bargaining
relationship with it, including the Hebert companies, for over
20 years. Under this arrangement, when a contractor requires
workers beyond their basic work force, they request and the
Union provides a list of out-of-work Local 26 mechanics. In
his experience, aside from employment from time-to-time of
relatives, Hebert has invariably hired off the list that he sup-
plied. In contrast, Brown's Race has not contacted Urquhart
for referral of workers to any of its jobs.Commencing with a letter request that Local 26 made onNovember 11, 1991, of Hebert, seeking information relative
to its ownership interest or relationship with Brown's Race
such that Brown's Race may be doing bargaining unit work,
the Union engaged in a series of correspondence with both
Hebert's and Brown's Race counsel, which resulted in an un-
fair labor practice proceeding and a Board Decision and
Order in Hebert Industrial Insulation Corp., 312 NLRB 602(1993). In this decision, the Board affirmed the administra-
tive law judge, but modified his order. The Board concluded
Hebert had violated Section 8(a)(5) and (1) of the Act, in
that by delaying unduly in furnishing certain data requested
by the Union and by failing to furnish the remainder of the
data sought, Respondent Hebert had failed to bargain collec-
tively with the Union. The Board, inter alia, ordered Hebert
to cease and desist from refusing to bargain collectively with
Local 26 by unduly delaying in furnishing responses to the
Union's requests for information as to the possible single
employer/alter ego status of the Respondent and Brown's
Race and by failing to furnish all data the Union sought.VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The correspondence, in particular affidavits and informa-tion furnished by Hebert to the Union and the General Coun-
sel, have been relied on by Respondent Hebert in the instant
proceeding to assert as an affirmative defense that the charge
the Union filed herein, on April 26, 1993, was untimely
under Section 10(b) of the Act. That defense will be consid-
ered infra.Witness Urquhart testified further that in the month fol-lowing the Union's initial written request for information,
sometime in mid-December 1991, he received a telephone
call in his office from Lee D'Amico. D'Amico started byasking, ``[A]re you mad at me, I haven't heard from you in
a month or two.'' Urquhart replied, ``[N]o, I'm not mad at
you, why would I be? I was just busy, and you haven't
caused me any problem, we haven't any reason to commu-
nicate.'' D'Amico then said, ``I know you're in discovery
with Brown's Race.'' D'Amico added, ``I know I'm not say-
ing Brown's Race is our company, but if it was, we're doing
it legal.'' Urquhart responded, ``[W]ell, what are you saying,
are you saying if you camouflage it well enough it becomes
legal?'' D'Amico said ``[Y]es, something like that.''
Urquhart said, ``[W]ell, I don't think so. That's one of the
reasons Local 26 has asked me to take this whole matter to
an attorney and pursue this issue.'' D'Amico then said,
``[Y]ou know, it's like a car dealer being down the street
saying, nobody can have two different dealerships. I don't
think we're talking apples to apples or oranges to oranges.''
Urquhart now said he didn't want to talk about it any further
and suggested it was not smart for D'Amico to discuss it
with him, but added he didn't believe it was legal.Then, in June 1992, during a negotiating session Local 26held with the insulation contractors, attended by Urquhart
and D'Amico, among others, they had started talking about
nonunion competition as a preface to the negotiations when
D'Amico brought up Brown's Race again. Urquhart took this
as an opportunity to ask seeing that your company as well
as the Master Insulators Association had a long historic asso-
ciation with Carl Krause as your attorney, why does this
Mayberry represent Brown's Race. D'Amico replied that
Mayberry had done work for a friend who operates Fairport
Mechanical. Wegman, who owns and operates Wegman Su-
permarkets apparently agreed with Local 13, Plumbers and
Pipefitters in Rochester to employ only union contractors.
Wegman's favorite contractor had been Fairport Mechanical,
but it was nonunion. Mayberry was retained by Fairport to
organize a separate company, Union Mechanical, to be
owned by Fairport that obtained the Wegman Supermarkets
plumbing work. Local 13 did not raise any objections to the
establishment of this double-breasted operation.Urquhart said there was a significant difference in whathappened with Fairport and Wegman. There, the Plumbers
Union was getting work out of what happened; here Local
25 is going to lose work if they haven't already. D'Amico
replied that ``[W]ell, we had to go back with Krause then
and Krause told us we made three mistakes. One was using
the same board of directors, officers, and owners. The second
mistake was having the office in the same building. If we
had it in Fairport or some place way out like that or further
away from the center of Rochester, it would probably take
you two years or more to make this connection.'' D'Amico
did not mention the third mistake.Lee D'Amico was not called by Respondent as a witnessto rebut any of the comments attribute to him by Urquhart.
Although Urquhart did not refer to either of these conversa-
tions held with D'Amico when asked as a witness in the ear-
lier unfair labor practice proceeding for the basis of suspicion
Brown's Race was an alter ego of Hebert, the General Coun-
sel's questioning of him had to with events that preceded his
November 11, 1991 letter to Hebert, and he was not asked
specifically about later events in mid-December 1991 and
June 1992, which may have strengthened that suspicion. Re-
spondent sought and received production of Urquhart's affi-
davits submitted in the earlier proceeding, but did not ques-
tion him about them. Later stipulations between the parties
establish that Urquhart informed the Board agent in those af-
fidavits of the substance of his conversations in December
1991 and June 1992 with D'Amico to which he testified
without contradiction in the instant proceeding. I am per-
suaded that these conversations with D'Amico did take place
and that Urquhart reported them accurately.C. The Evidence Offered by Respondents in Support ofTheir Substantive Defenses to the Alter Ego AllegationsRiesenberger was now called as a witness by RespondentHebert's counsel. He testified to opening Brown's Race's
separate bank account, on which he is the only authorized
representative, and retaining legal counsel and accountants
separate from Hebert. He also produced a photograph taken
in January 1994 showing Brown's Race's separate entrance
to the building commonly shared with Hebert, with a 190
Mill Street number appearing in gold lettering on the door,
as well as a printed notice, to ring bell for second floor for
Brown's Race Insulation Services, Inc. Although Brown'sRace has a business advertisement in the yellow pages, list-
ing its address as 192 Mill Street, Riesenberger claims this
address is a mistake and he has taken steps to correct it.Riesenberger also asserts that as chief operating officer forBrown's Race, he has the responsibility for labor relations,
hiring, firing, and makes all the determinations with regard
to wages, hours, and benefits. Furthermore, he set forth
Brown's Race employment policies in an employee hand-
book that he caused to be prepared and that was prepared by
Pay Chex, Inc., human resource services, at his direction, and
without consultation with or input from Hebert. Preparation
commenced in February 1993 and a handbook was produced
in April 1993 and pages were updated in July 1993.Riesenberger also placed and paid for newspaper adver-tisements for employees, the first on April 3, 1992, seeking
an insulation superintendent and later ones on November 13,
1992, and January 30, 1993, seeking insulation installers and
mechanics, and listing Brown's Race's office telephone num-
ber for responses. No Local 26 members applied for jobs.
There was no input from Hebert on these hirings.Riesenberger explained that Brown's Race obtained jobsthrough bidding, negotiating a price with contractor or
owner, and repair work performed on a times and material
basis. It is common practice for Rochester area union me-
chanical contractors to allow bids from both union and non-
union insulation installers. Neither Hebert nor Brown's Race
nor any of its employees had ever referred a customer to the
other.Riesenberger also engaged in a campaign to solicit work.In a letter dated October 14, 1991, wrote various industrialVerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 519HEBERT INDUSTRIAL INSULATION CORP.firms such as Eastman Kodak and education institutions suchas R.I.T. In it, Riesenberger refers to Brown's Race's sta-

tus as a ``merit shop contractor'' that ``allows us to provide
a high standard of work at very competitive prices, both on
fixed price and cost plus contracts.'' In the letter to Kodak
Riesenberger refers to various projects recently completed or
underway at individual Kodak buildings other than the plant
to which the letter is addressed. He attaches examples of re-
lated work, including the nature of the work, owner, contrac-
tor, project manager, architect, or engineer and contract
amount.Although, as earlier noted, the Brown's Race financialstatement for the years ending December 31, 1991, and 1992,
lists unsecured noninterest-bearing demand notes payable to
Hebert, totalling $32,215, and payable to stockholder
(Biemiller) totalling $12,000, the same financial statement
shows interest payments of $304 in 1992 corresponding to
entries on check stubs evidencing payments of interest on the
loans to both Hebert and Biemiller.Riesenberger also loaned a total of $23,694.21 of his ownfunds to Brown's Race. He did so by using money borrowed
from personal lines of credit. Periodic repayments by
Brown's Race had reduced the loan outstanding to $7500 by
the end of January 1994.In an agreement dated March 1, 1993, Biemiller andD'Amico agreed to sell to Riesenberger their outstanding
shares in Brown's Race, representing two-thirds of all issued
and outstanding shares, and Riesenberger agreed to pay $125
per share for them. Five percent of the purchase price was
to be paid at closing, the remainder in equal payments
monthly beginning May 1, 1993, for 48 consecutive months,
payments reflecting amortization of principal plus interest at
6 percent per annum. The sellers agreed to resign as officers
and directors.In minutes of a special combined meeting of the share-holders and directors of Brown's Race held on March 26,
1993, the buy-and-sell agreement was unanimously approved.
The minutes reflect that the participants were made aware of
the status of current disputes involving Local 26 and the Na-
tional Labor Relations Board. The view was expressed in the
minutes that although no violation of the Act took place,
since Brown's Race is not large or strong enough to with-
stand litigation, it is in the best interests of the corporation
and its shareholders that the corporation and Martins, Owens,
and Riesenberger disengage all formal activities as partici-
pants in ownership and management with Biemiller and
D'Amico.The minutes also include a resolution that John Owens iselected secretary; Riesenberger, treasurer; and Attorney Rich-
ard Mayberry, who was present, is elected assistant secretary.Both Biemiller and D'Amico submitted letters of resigna-tion as officers and directors dated March 1, 1993.Riesenberger made downpayments of $418.75 representing5 percent of the purchase price to each of Biemiller and
D'Amico at closing and has continued to make monthly pay-
ments of $186.85 to each starting May 1, 1993. At the time
of the hearing held on January 27, 1994, Riesenberger had
not yet finished paying off these shares. It appears that
D'Amico did not cash his first check of $418.75 until in or
about October 1993.John Biemiller took the witness stand for Respondent totestify that since he and D'Amico wanted to remain a unioncompany, although they felt they had no involvement in theoperations of Brown's Race, it was pointed out to them that
they could have some financial liability in the present litiga-
tion claiming Brown's Race was Hebert's if they remained
shareholders, so they sold the company at the time to the
principal.Although Biemiller claimed financial expertise, he failedto anticipate at Brown's Race's formation that it would need
additional funds to operate. Regarding supplying Brown's
Race additional operating funds, Biemiller acknowledged that
he requested from Montgomery, and then reviewed, Brown's
Race's records of receivables and payables to ascertain
whether there was sufficient cash-flow to repay the loans he
authorized from Hebert and that he himself made. Biemiller
acknowledged that there were no set times or dates for re-
payment of interest on the loans. Periodically he would use
his calculator to compute the interest by figuring how many
days the particular loan was outstanding, what was the prin-
cipal amount and then applying the interest rate.As to the truck sold to Brown's Race, Hebert's deprecia-tion schedule shows that $10,363 was taken in depreciation,
20 percent a year, over the 5 years Hebert owned the vehicle,
listed as a 1989 Chevy pickup, from an initial cost of
$11,515.16, leaving a residual value of approximately $1100,
less than the purchase price paid by Brown's Race.Inasmuch as Hebert is a subchapter S corporation, all in-come and losses are passed through to individual sharehold-
ers, making Biemiller's and D'Amico's direct receipt of the
rent payments made by Brown's Race of no consequence
from a tax viewpoint.Biemiller also claimed that the separate entrances in theMill Street building jointly housing Hebert and Brown's
Race have always been numbered separately, as 192 and 190
Mill Street. Neither did Hebert pay, nor did Hebert charge
another subtenant on a month-to-month tenancy for a 20-per-
cent portion of the second floor in the summer and fall of
1993, a late fee, although both had been late in paying their
respective rents.Biemiller also noted that Hebert's business suffered a re-versal between 1992 and 1993, of approximately $1 million,
down from $2.9 million, primarily because of a major de-
crease in utility work from the three large energy suppliers
previously described. During this period, Brown's Race was
not working for utilities.On cross-examination, Biemiller contradicted Montgom-ery's testimony that he had access to and did review Brown's
Race data other than receivables and payables through his
own computer and that he was supplied Brown's Race finan-
cial data on a regular basis. Although not specifically deny-
ing access to Brown's Race job-costing and job-listing data,
Biemiller denied that he could access any Brown's Race
data. I credit Montgomery that Biemiller could and did ac-
cess without necessity of use of a code privy only to Mont-
gomery herself for financial data, Brown's Race job-costing
and job-listing information, and that he regularly asked
Montgomery for Brown's Race financial data. I have pre-
viously noted instances in which Biemiller's testimony varied
in significant respects from his pretrial affidavits as well as
Hebert's records. On the basis of these conflicts as well as
Biemiller's inability to square his and D'Amico's participa-
tion as majority shareholders, directors, and officers of
Brown's Race with his and Riesenberger's understanding thatVerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Hebert was only supplying financial support for the newbusiness, I do not credit Biemiller's denials as against Mont-
gomery's frank narrative recital of the conduct of her book-keeping responsibilities for both Hebert and Brown's Race.Biemiller even denied any knowledge of the fact that vir-tually every aspect of Brown's Race's business was inputted
on Hebert's computer system until at some point in October
1991 when Riesenberger asked for his first loan and then in-
formed Biemiller when he asked, that Montgomery had his
receivables and payables and Montgomery provided him with
a printout. Yet, he never thereafter asked Riesenberger for
any moneys to cover Brown's Race's business use of
Hebert's system, including its hardware and software. Nei-
ther did he question Montgomery's authority to commit
Hebert's resources to assisting Brown's Race. Biemiller's
testimony here is suspect inasmuch as he would have been
aware as an executive with financial acumen that Brown's
Race was initially under capitalized and lacking in the re-
sources to equip itself with sophisticated office equipment,
much less a computer and accounting system.Biemiller admitted he failed to inquire as to any loans Rie-senberger or Brown's Race had outstanding when he was ap-
proached to provide additional financing to Brown's Race.
At the same time he was borrowing significant sumsÐin one
case $200,000Ðto finance Hebert. In addition, at the same
time in 1992 when Hebert and Biemiller were loaning
Brown's Race large sums to continue to operate, and
Brown's Race owed money from previous loans, Hebert
itself was in arrears in fringe benefit contributions to the
Local 26 funds. In an agreement dated March 31, 1992, and
signed by Biemiller for Hebert, and the joint union and em-
ployer trustees for the Local 26 Pension, Annuity and Wel-
fare Funds, extending Hebert's time to pay delinquent con-
tributions to the funds, Hebert recognized that from Decem-
ber 1991 through January 1992 it was delinquent $12,242.50
to the Pension Fund, $10,882.30 to the Annuity Fund, and
$10,471.13 to the Welfare Fund.Brown's Race's ability to repay its outstanding loans toHebert and to Biemiller depend on its success in its insula-
tion installation business. Neither Biemiller nor D'Amico in-
sisted on full payment for the shares of stock they resold
back to Riesenberger in March 1993. Although Biemiller
claimed that there exists a promissory note evidencing the
terms under which Riesenberger agreed to pay for the stock
as reflected in the Brown's Race minutes of March 26, none
was produced at the hearing, although Biemiller promised to
do so. Respondent subsequently conceded that there was no
promissory note signed by Riesenberger pursuant to which
Riesenberger's obligation to pay the moneys in full could be
enforced.During Biemiller's cross-examination by union counsel hewas unable to adequately explain significant discrepancies
between his testimony given at the hearing in Case 3±CA±
1679 and his testimony in the instant proceeding. At the ear-
lier hearing, on October 27, 1992, Biemiller had denied any
knowledge of what was going on in the Brown's Race Com-
pany. He went on to testify he really didn't know what type
of work Brown's Race was doing, who their customers were
or with whom they were working. He also denied seeing any
Brown's Race's financial information other than its financial
statements dated December 31, 1991. Yet, by virtue of his
review of Brown's Race receivables that he acknowledgedon this record, Biemiller conceded he became fully knowl-edgeable as to the mechanical contractors for whom Brown's
Race was providing insulation services and agreed that he
had (Tr. 856). Among these contractors were ones such as
Dineen Mechanical, Postler & Jackle, and J.P. Bell & Sons
who were also and still are customers of Hebert. Biemiller
also conceded that the receivables were part of Brown's
Race's financial information that he reviewed. Biemiller was
also less than forthcoming, evasive, and argumentative when
he denied any understanding that the Union was placing him
on notice of potential liability flowing from Hebert's rela-
tionship to Brown's Race in its November 11, 1991 letter to
Hebert when it claimed, inter alia, ``that Hebert may have
been violating its contractual and bargaining obligations by
reason of Brown's Race's nonunion operation.'' (Tr. 872±
878.) These contradictions and evasions seriously undermine
Biemiller's credibility as to his motives and interests in fi-
nancing and participating in the creation, funding and,
through Hebert, providing uncompensated assistance to
Brown's Race in its operations.During Riesenberger's continued cross-examination bycounsel for the General Counsel, he noted that he did not put
up the 190 Mill Street sign on Brown's Race's entrance door
until early 1993. In fact, the owner of the building is 192
Mill Street, Inc. The number, 192 Mill Street, also still ac-
companies Brown's Race's telephone listing in the Rochester
yellow pages.Riesenberger did not independently check the interestamounts that Biemiller was assessing against Brown's Race
on his and Hebert's loans. Riesenberger was unaware of the
formula used to compute the interest. Riesenberger did not
make a conscious decision to pay off his own revolving line
of credit on loans he made to Brown's Race first, Biemiller
second, followed by Hebert, third. This was not discussed
with Biemiller even though Hebert held the largest and old-
est loans. In contradiction to Biemiller's testimony, Riesen-
berger asserted that he received agreement early on, in Au-
gust 1991, from Biemiller or D'Amico, to use the Hebert
computer system for Brown's Race's accounting needs. And
he readily agreed that he would not have used the Hebert
computer system without receiving advance permission.It was also Riesenberger's testimony that he had assur-ances from Hebert, Biemiller, and D'Amico that if he was
late on the rent it would not be a problem. Riesenberger nor-
mally arranged to have Brown's Race make a payment on
his own personal credit accounts to reduce his borrowing in
favor of Brown's Race, ahead of Brown's Race's rent pay-
ments. In June 1993, Riesenberger approached Biemiller. He
was in dire need of $9500 for the business. He was putting
in $4500 himself and needed help with $5000. Biemiller
agreed and gave him a Hebert Construction check. Riesen-
berger did not recall preparation of loan document and none
was produced at trial. Riesenberger assumed, as with his
other loans, it would be repayed as receivables allowed with
interest charged. There was no discussion of the length of the
loan. On December 27, 1993, Riesenberger got another
$1500 from Hebert under the following circumstances. Rie-
senberger was on vacation in Florida from December 20±29.
During his absence Montgomery discovered that a monthly
withholding payment for employee taxes had to be paid di-
rectly to the bank on December 27. She went to Biemiller
with the problem and he gave her the money. No note wasVerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00011Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 521HEBERT INDUSTRIAL INSULATION CORP.signed. After Riesenberger's return, on January 5, 1994, hepaid back Hebert in full on this $1500 loan. Whether interest
was billed and paid for the days involved was unclear at the
trial. Riesenberger clearly understood that credit of this na-
ture was not otherwise available to Brown's Race as a start-
up construction company.Riesenberger also acknowledged that as of March 27,1993, he took possession of the 134 shares of stock from
Biemiller and D'Amico even though he had only made
downpayments to each and owed considerable amounts that
were payable over a 4-year period, on which he is still pay-
ing.D. The Evidence Regarding Respondent's Defense thatthe Allegations Are Time-BarredRespondent argues that in responding to the Union's infor-mation requests, Hebert supplied sufficient information to the
Union on three separate occasions, January 29, February 15,
and August 29, 1992, regarding its relationship with Brown's
Race, forming the basis for filing of the instant charge,
which, however, was not filed until April 25, 1993, more
than 6 months after the last information was supplied, and
was thus time-barred under the Act. Union Business Agent
Urquhart's November 11, 1991 request to Hebert and the
subsequent responses and correspondence between the Union,
Brown's Race, Brown's Race Counsel Mayberry, Hebert, and
Hebert's counsel, Carl Krause, are set forth in the decision
of Administrative Law Judge James F. Morton in Case 3±
CA±16797, affirmed by the Board in Hebert Industrial Insu-lation, 312 NLRB 602 (1993). As noted earlier, the Boardconcluded that Respondent Hebert had committed unfair
labor practices by unduly delaying furnishing responses to
the Union's requests for information as to the possible single
employer/alter ego status of Respondent and Brown's Race
and by failing to furnish all data the Union sought. In re-
sponding to the Union's request the Respondent and its also
supplied incorrect and misleading information. By letterdated November 21, 1991, Brown's Race's attorney, May-
berry, incorrectly informed the Union that Brown's Race had
different officers, directors, and shareholders than Hebert. In
a January 28, 1992 affidavit supplied to the Union, Biemiller
made a number of errors of fact. He was incorrect in re-
sponding that no former Hebert employees except Montgom-
ery had been employed by Brown's Race. He was incorrect
in stating the truck rental was the only equipment trans-
action, and in stating that Hebert provided no services except
the ones noted, thereby omitting any mention of the Hebert
copy machine, postage machine, and computer. Biemiller
also falsely denied being familiar with Brown's Race suppli-
ers. In a letter dated February 12, 1992, sent to the Regional
Office, Attorney Krause incorrectly denied the two compa-
nies had interrelated operations, common management, cen-
tralized control of labor relations, or common ownership.Biemiller's February 13, 1992 affidavit omitted Martins asan officer of Brown's Race, incorrectly stated that the inter-
est rate on the Hebert loans to Brown's Race was 7.5 percent
and again improperly concluded that Biemiller did not know
Brown's Race's suppliers. In his August 12, 1992 affidavit,
Biemiller omitted both Martins and Owens as officers of
Brown's Race, omitted information concerning jobs or
projects of Brown's Race, incorrectly omitted the use by
Brown's Race of Hebert's computer, copy machine, andpostage machine, as well as details regarding the business ar-rangement for their use. Other errors in this affidavit include
an incorrect statement that Montgomery did not perform
bookkeeping work for Brown's Race on Hebert time, an in-
correct statement that Biemiller did not know the calendar
period, dollar volume or actual customers of Brown's Race,
and an incorrect omission of Martins and Owens as directors
of Brown's Race.In a supplemental affidavit of August 12, 1992, Biemillernow recants including Martins in his February 13 affidavit as
a director of Brown's Race and unequivocally states in error
that Martins is not now, nor has he ever been a director of
Brown's Race. Attorney Krause, who was representing
Hebert, has errors in a letter dated October 8, 1992, in re-
sponse to Union Attorney James La Vaute's September 30,
1992 letter. Krause errs in asserting that Biemiller's previous
listing of Brown's Race's officers, improperly excluding
Owens who was designated as vice president, was accurate.
Krause also incorrectly asserts that Montgomery did no work
for Brown's Race on Hebert time, that Biemiller and
D'Amico rented their building individually from the owners,
and that the principal of Hebert did not have knowledge of
Brown's Race's operations.In the hearing held in Case 3±CA±16797, at page 45, lines10±23, Attorney Krause characterized Hebert and
Biemieller's responses to the Union's information requests,
and relations of them to Brown's Race, in the following lan-
guage:Well, I submit that his [Biemiller's] relationship is inevidence because he's given affidavits with regard to
all of the information that has been requested. And he
stated in those affidavits that this is all the knowledge
that he has. He's told them what portion of what he
owns of these companies is. He's told them everything
that they've asked for except he hasn't given them that
information about Brown's Race that he doesn't have.
And he doesn't have that information because to have
it would put him in a posture where he's been partici-
pating in the active operations of Brown's Race that is
a violation of his contract. This is a Union contractor
who is trying to invest in a nonunion portion of the in-
dustry, legally.The facts also show the union charge filed April 26, 1993,was not the first one in which the Union alleged a refusal
to bargain against Hebert and its alter ego Brown's Race
arising from Hebert's failure to apply the existing collective-
bargaining agreement to the operations of Brown's Race. In
a second amended charge the Union filed in Case 3±CA±
16797 on December 28, 1992, well within 6 months from
union receipt of Biemiller's eight-page August 12, 1992 affi-
davit, the Union added Brown's Race as alter ego, and, to
its outstanding allegation of refusing to provide relevant in-
formation, a refusal-to-bargain allegation arising from
Hebert's failure to apply the existing agreement to Brown's
Race.The hearing in Case 3±CA±16797 was heard on October27, 1992. On February 17, 1993, Judge Morton issued his
decision. In order to incorporate this new allegation in the
existing proceeding the General Counsel would have had to
move Judge Morton to open the record, and after FebruaryVerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00012Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17, 1993, it would have had to move the Board to remandthe proceeding to Judge Morton for that purpose. Ultimately,
with input from the Board's Division of Advice in Washing-
ton, the Region decided that soliciting a new charge alleging
the relationship was preferable to seeking to reopen the
record. The Union complied with the Region's view of the
matter, filed the instant charge on April 26, 1993, and filed
a third amended charge in Case 3±CA±16797 on May 12,
1993, withdrawing the allegation. Thus, at all relevant times,
and within the 6-month period claimed by Respondent, a
charge has been pending alleging the relationship between
Hebert and Brown's Race.On rebuttal, Union Business Manager Urquhart explainedthat the Union deemed the suspected relationship between
Hebert and Brown's Race a serious matter, and, inasmuch as
it didn't want to sour its relationship with Hebert without
adequate proof, it tried to get some facts first by making its
information requests. In Urquhart's understanding, other than
the information supplied by letter and affidavit, some of
which was misleading, no other information had been sup-
plied to the Union regarding customers, suppliers, and em-
ployees of Brown's Race.III. ANALYSISANDCONCLUSIONS
The proper standard utilized by the Board and the courtsto determine whether the two Respondents constitute alter
egos for purposes of the Act has been succinctly described
by the Board, in Advance Electric, 268 NLRB 1001, 1002(1984), as follows:The legal principles to be applied in determiningwhether two factually separate employe[r]s are in fact
alter egos settled. Although each case must turn on itsown facts, we generally have found alter ego statuswhere the two enterprises have ``substantially iden-
tical'' management, business purpose, operation, equip-
ment, customers, and supervision, as well as ownership.The Board, in Advance Electric, id., went on to note thatother factors that must be considered in determining whether
an alter ego status is present in a given case include ``wheth-
er the purpose behind the creation of the alleged alter ego
was legitimate or whether, instead, its purpose was to evade
responsibilities under the Act.'' Fugazy Continental Corp.,265 NLRB 1301 (1982). Not one of the factors is controlling
or determinative, NLRB v. Welcome-American Fertilizer Co.,443 F.2d 19, 21 (9th Cir. 1971). Such single-employer status
ultimately depends on ``all the circumstances of the case''
and is characterized as an absence of an ``arm's-length rela-
tionship found among unintegrated companies.'' OperatingEngineers Local 627 (South Prairie Construction) v. NLRB,518 F.2d 1040, 1045±1046 (D.C. Cir. 1975), affd. on this
issue sub nom.I conclude that the standard necessary to establish the sta-tus of Respondents, based on application of the foregoing
criteria, has been met. I also conclude, in particular, that by
virtue of Brown's Race dependency on the Hebert's financial
and operational assistance, Brown's Race's independence as
a business entity has been undermined to such a degree that
it constitutes an alter ego of Hebert under the Act. Finally,
the facts and circumstances surrounding the Respondents' re-
sponses to the Union's information requests, the testimony ofone of Hebert's owners and officers during the hearing, thestatements attributed to the other of Hebert's owners made
to the Union's business manager, as well as the cir-cumstances surrounding Brown's Race's formation, establish
that the purpose in forming Brown's Race was an illegitimate
one of evading the application of the Union's collective-bar-
gaining agreement to its employees and its operations, thus
strengthening the conclusion that the two Respondents are
one under the Act.As to ownership, during the initial year-and-a-half of itsoperation, the Hebert owners, Biemiller and D'Amico, di-
rectly owned 70 percent of the Brown's Race stock, and
through their direction of Hebert employees Owens and Mar-
tins as well as favoring them with the opportunity as loyal
employees to purchase Brown's Race's stock, Biemiller and
D'Amico effectively controlled 90 percent of Brown's
Race's stock. Hebert's control of Brown's Race was dem-
onstrated most directly in the way Brown's Race's continued
operations was dependent on Hebert's and Biemiller's infu-
sion of fresh operating capital to the point that when an
emergency arose late in December 1992, Brown's Race was
provided with the necessary funds to meet a bank-imposed
deadline without the participation of its ostensibly independ-
ent chief executive officer, Riesenberger, and without the
execution of a promissory note or any document recognizing
Brown's Race's indebtedness.This element of financial control was essential to Brown'sRace's viability as an insulation contractor, since as a newly
created entity it was not in the position to obtain commercial
credit. Brown's Race's financial dependency on Hebert and
Biemiller was established early in the planning for Brown's
Race's creation when Biemiller became the firms financial
manager and treasurer and the founding participants agreed
to a severe underfunding and under capitalization of the en-
terprise. That decision made Riesenberger totally dependent
on Hebert for its very survival. As Hebert and Biemiller con-
trolled Brown's Race's purse strings, so they controlled the
direction, growth, and purpose of the new company.The circumstances surrounding the repurchase ofBiemiller's and D'Amico's stock by Riesenberger provides
additional evidence of the Respondents' interrelationship.
Riesenberger received the immediate benefit of possession of
the shares and all rights of ownership including full voting
rightsÐthe shares were not placed in escrowÐdespite the
fact that he made only a 5-percent downpayment of the pur-
chase price to each prior shareholder and was to pay monthly
installments to each over a 4-year period. Neither was the
transaction made enforceable by any form of promissory note
running from Riesenberger to the sellers. The price of the
shares remained the same as on their original issuance, were
not subject to any appraisal and failed to reflect any increase
in value by virtue of Brown's Race's continued operations,
thereby resulting in a possible windfall gain to Riesenberger
and a loss to Biemiller and D'Amico. Brown's Race's finan-
cial statement for 1991±1992 as well as its jobs report show
revenues of close to $300,000, assets of over $75,000, and
increasing sales of its services into 1993. Yet, the stock for
purposes of resale does not reflect any increase in value. The
agreement thus hardly represents an arm's-length relationship
between the Brown's Race organizers.Hebert's continuation of loans to Brown's Race after thestock sale also shows a continued financial dependence onVerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00013Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 523HEBERT INDUSTRIAL INSULATION CORP.Hebert and Biemiller that belies Riesenberger's and Brown'sRace's independence from Hebert influence and control.Regarding business purpose, both firms, Hebert andBrown's Race, operate in the construction industry perform-
ing only insulation installation. Riesenberger also conceded
that the work performed by Brown's Race came under the
coverage of the Local 26 collective-bargaining agreement.In terms of management, for the initial 1-1/2 years ofBrown's Race's existence, Biemiller and D'Amico served as
officers and directors of Brown's Race. Biemiller failed to
provide any coherent reason as to why he and D'Amico took
on these responsibilities if, as Riesenberger claimed, their
participation was to be limited to that of investors.Biemiller and D'Amico participated directly in such im-portant business decisions as the segment of the market
Brown's Race would enter, including such potential cus-
tomers as Eastman Kodak that it would solicit, and that it
would operate nonunion. Riesenberger accepted Biemiller's
and D'Amico's offer of business premises in Hebert's own
facility, and their setting of the rental cost, the use of a
Hebert truck and its cost, and permitted Brown's Race to
meet its bookkeeping needs with its own bookkeeper, Mont-
gomery, and authorized Montgomery to provide services on
Hebert's own time.Either Biemiller or D'Amico determined Brown's Race'sbooks would be maintained on Hebert's computer system
and that Hebert's photocopying machine and postage meter
would be available for Brown's Race's use without charge
for their use.Biemiller regularly reviewed the operations of Brown'sRace through the computer reports he received from Mont-
gomery. That Montgomery provided these reports toBiemiller at times without Riesenberger's knowledge dem-
onstrates Biemiller's managerial authority. Biemiller also had
access to Brown's Race's job cost information through his
personal computer.A basic labor relations decision to operate nonunion wasa joint management decision of the Hebert owners and Rie-
senberger and necessarily influenced and determined the na-
ture and manner of Brown's Race's solicitation of job appli-
cants through newspaper advertisements and interviews
stressing Brown's Race's open-shop policy as well the wages
and size of benefits provided its employees.Brown's Race looked to Hebert for its initial staffing re-quirements, including its first two regular insulation install-
ers, both of whom came from Hebert's payroll, as well as
its employment of its key office employee, bookkeeper
Montgomery, who, because of her handling of Hebert's
books and records was ideally suited to take on Brown's
Race's bookkeeping responsibilities and to integrate them
into Hebert's computer system. In Brown's Race's later hires
of employees, to wit, its field superintendent, Carr, and Lee
D'Amico's son, Christopher, Brown's Race's also turned to
ex-Hebert employees.Hebert and Biemiller's influence over Brown's Race's fi-nancial management was such that when an emergency in
funding Brown's Race's operations arose at the end of De-
cember, Montgomery, as joint employee of the two firms,
was able to turn to Biemiller for financial management in in-
creasing Brown's Race's debt without Riesenberger's knowl-
edge or involvement.Although Hebert and Brown's Race employed separatefield superintendents, the record supports the conclusion that
direct supervision at the jobsite was limited and that both en-
tities used the same method of supervision, a criterion that
the Board deemed worthy of inclusion in its analysis of the
issue in Advance Electric, supra at 1003, in concluding therewas a substantial identity of supervision. See also NLRB v.Campbell-Harris Electric, 719 F.2d 292 at 295 (8th Cir.1983). That method consisted of a superintendent who cir-
culated among the various jobs overseeing the progress of
the work, and having the authority to assign work, discipline,
and otherwise direct the work. Superintendents of both enti-
ties were also involved in the hiring process to the extent of
evaluating and advising on the suitability of applicants for
employment.With respect to the customer base of both contractors,Hebert and Brown's Race share the same job marketÐthe
general contracting, institutional, and industrial customers lo-
cated in the greater Rochester area and surrounding counties
in New York State. This commonality satisfied the customer
criteria in Samuel Kosoff & Sons, 269 NLRB 424 (1984).It is evident, however, that the two entities share to a sig-nificant degree the same customer base. As noted by counsel
for the General Counsel in his brief, approximately 42 per-
cent of Brown's Race's work during the period August 16,
1991, through October 29, 1993, was performed for cus-
tomers that were also customers of Hebert. Brown's Race,
like Hebert, was actively soliciting prevailing rate work. And
many of Brown's Race's jobs were performed at jobsites
where Hebert had also worked, including R.I.T., Bausch &
Lomb, and Rochester General Hospital. Such an identity of
customers and work locations amply satisfies this criterion,
Advance Electric, supra; Samuel Kosolf & Sons, supra; Re-gional Import Trucking Co., 292 NLRB 206 (1988), enfd.914 F.2d 244 (3d Cir. 1990).The sharing of the same business premises also supportsthe conclusion that the two entities had closely related oper-
ations. No lease for Brown's Race's rental of space in the
common building was ever prepared or executed and Hebert
tolerated significant arrearages in payment of rent without
penalty or even any expression of concern. To have insisted
on timely rent would have placed Brown's Race's continued
operation at risk and made Hebert and Biemiller an even
greater financial insurer of Brown's Race's continued exist-
ence.Not until January 1993, 1-1/2 years after business oper-ations commenced, did Riesenberger feel compelled to place
a sign and numbered address separating itself to the public
from Hebert. In spite of the fact that Brown's Race's yellow
pages listing had Hebert's 192 Mill Street address, Riesen-
berger showed little concern in correcting the matter, con-
fident that he could easily receive mail fowarded to Hebert.
In fact, Biemiller in his August 12, 1992 affidavit acknowl-
edges that Hebert's and Brown's Race's addresses are iden-
tical.The absence of business formality between the two alsosupports the conclusion that there exists a less than arm's-
length relationship between them. Riesenberger did not in-
vestigate any other business locations. He could regularly
park his own vehicle up the ramp into Hebert's ware-
house/garage space without charge or reservation. The ab-
sence of a lease, promissory notes and/or liens on the saleVerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00014Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
of the truck, documents reflecting changes in the terms of theloans made by Hebert and Biemiller to Brown's Race or in
the rental of the truck, and the lack of formality on the June
22 and December 27, 1993 Hebert loans to Brown's Race
are all reflective of relations between integrated companies.
Regional Import Trucking Co., supra at 225, and cases citedthere.In this connection the sharing of office equipment, vehi-cles, bookkeeping functions, and business information, such
as Brown's Race's job-costing data, are particularly telling
items of evidence of the interrelated nature of the two busi-
nesses. Riesenberger's reliance on Hebert's computer equip-
ment and services, photocopy services, and postage meter
services at no cost demonstrate a cozy and close relationship
hardly reflective of unintegrated operations.That Montgomery had no obligation to report her extraworktime for Brown's Race to Biemiller who assured her of
Hebert's flexibility in this regard is also further evidence of
an accomodating and integrated relationship between the two
companies.Finally, the evidence to which I have previously alludedamply supports the conclusion that in creating Brown's Race,
the owners of Hebert were motivated by a desire to enter the
nonunion market in the greater Rochester area with a busi-
ness entity that would be able to avoid becoming subject to
union terms and conditions of employment for its work
force.This motivation is apparent in the inordinate delays in pro-viding facts and in the misleading information it did supply
to the Union. Hebert's failure to ever supply the requested
information regarding Brown's Race's customer base and re-
lated information in spite of its knowledge of this data was
explained by Hebert's counsel on the record in the earlier
proceeding in Case 3±CA±16797 in terms that provide a key
to its unlawful intent. Attorney Krause there excused
Hebert's and Biemiller's failure to provide Brown's Race in-
formation by saying that he doesn't have it because to have
it could put him in a position where he's been participating
in the active operation of Brown's Race that is a violation
of his contract (Tr. 863±864).In finding and concluding that Biemiller's contradictionsand evasions seriously undermine his credibility, I have also
concluded that Biemiller was less than open and forthcoming
in seeking to shield his true motive for creating, financing,
and assisting in the operations of Brown's Race that I con-
clude were to avoid the application of Hebert's collective-
bargaining agreement to Brown's Race's employees. By
maintaining a substantial degree of control over Brown'sRace's business, Hebert and Biemiller had established a close
and potentially lucrative relationship with an entity from
which he and his partner could expect to reap rewards in the
nonunion segment of the insulation installation market.The indirect method Biemiller and D'Amico selected toachieve this objective was also designed to avoid disputes
and confrontation with Local 26 with whom they hoped to
continue a bargaining relationship through Hebert. D'Ami-
co's comments to Union Business Manager Urquhart confirm
this scheme to deceive the Union and the risks to its success-
ful achievement arising from such business decisions as the
common location of the new and existing enterprises and the
provision for common officers and directors.Central to establishing Hebert's unlawful motivation werethe meetings during which the plan to create Brown's Race
were hatched and agreement was reached to have Hebert's
owners play a central role in forming, and exercising finan-
cial control over, a new enterprise whose sole purpose was
to compete successfully in the nonunion segment of the mar-
ket against Hebert among other union contractors, who were
having difficulty retaining such business. The many instances
of informality, interrelationship, rendering of free services,
and intimate dealing that appeared in the relationship be-
tween the two enterprises following Brown's Race's creation
were merely manifestations of the plan to use the new enter-
prise to achieve a business success that would have been de-
nied it had Hebert early disclosed its true relationship to
Brown's Race and accepted the consequences of that rela-
tionship. I accordingly conclude that counsel for the General
Counsel has shown that Brown's Race was established by
Hebert as a disguised continuation of Hebert, and is Hebert's
alter ego. Crawford Door Sales Co., 226 NLRB 1144 (1976).Samuel Kosoff & Sons, supra; Advance Electric, supra; andRegional Import & Export Trucking Co., supra.The General Counsel alleges, alternatively, that Respond-ents constitute a single employer within the meaning of the
Act.The Board has set forth the standard governing the findingof such status between two entities, as follows.To determine whether two entities are sufficiently inte-grated to be considered a single employer, the Board and
courts examine four principal factors: (1) common manage-
ment, (2) centralized control of labor relations, (3) interrela-
tion of operations, and (4) common ownership. Radio Unionv. Broadcast Service, 380 U.S. 255, 256 (1965); NLRB v.Browning-Ferris Industries, 691 F.2d 1117, 1122 (3d Cir.1982); Shellmaker, Inc., 265 NLRB 748, 754 (1982). Al-though none of these factors, viewed separately, has been
held controlling, the Board has stressed the first three factors,
particularly centralized control of labor relations. ParklaneHosiery Co., 203 NLRB 597, 612 (1973). Single employerstatus depends on all of the circumstances and has been char-
acterized as an absence of the ``arm's-length relationship
found among unintegrated companies.'' Blumenfeld TheatresCircuit, 240 NLRB 206, 215 (1979), enfd. 626 F.2d 865 (9thCir. 1980). Fedco Freightlines, 273 NLRB 399 fn. 1 (1984).Financial dependency, such as exists herein, has also beenfound by the Board to warrant the conclusion that ostensiblyseparate employers constitute a single enterprise under the
Act. Edward C. Kelly Co., 230 NLRB 337 fn. 2 (1977).I have previously discussed and analyzed the factors relat-ing to common management, centralized control of labor re-
lations, the interrelation of operations, and common owner-
ship. That analysis is equally applicable to determining that
Respondents are a single-integrated enterprise. When
Brown's Race's financial dependency is also factored in, the
conclusion of single employer status is strengthened. Just as
in Edward C. Kelly Co., supra, without the infusion of cap-ital by Hebert and Biemiller, Brown's Race would not have
been able to operate. As noted previously, the loans were
also unsecured, the interest rate was unilaterally reduced to
Brown's Race's benefit, and payments were not subject to
any schedule or regularity, but were made to suit Brown's
Race's needs and not those of the lender. They were also
made at a time when Hebert was in financial difficulty of itsVerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00015Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 525HEBERT INDUSTRIAL INSULATION CORP.own, having defaulted on contractual payments to theUnion's funds.Accordingly, I conclude that counsel for the GeneralCounsel has established that Respondents constitute a single
employer under the Act. However, before the Board can re-
quire the collective-bargaining agreement to be applied to the
Brown's Race employees under this theory, a determination
must be made that the two sets of employees comprise a sin-
gle bargaining unit. South Prairie Construction Co. v. Oper-ating Engineers (Peter Kiewet Sons' Co.), 425 U.S. 800, 805(1976).In order to comprise an appropriate bargaining unit theemployees must be shown to share a sufficient community
of interest. Al Bryant, Inc., 260 NLRB 128 fn. 2 (1982),enfd. 711 F.2d 543 (3d Cir. 1983), cert. denied 464 U.S.
1039 (1984); Peter Kiewit Sons' Co., supra. The factors rel-evant to such a finding include the bargaining history, func-
tional integration of operations, differences in type of work
and skills of employees, the extent of centralization of man-
agement and supervision, particularly in regard to labor rela-
tions, hiring, discipline, and control of day-to-day operations,
and the extent of interchange and contact between the groups
of employees. Bryan Infants Wear Co., 235 NLRB 1305(1978).Although there is no bargaining history for Brown's Race,there is some functional integration between the two compa-
nies. They share the same building, and such facilities as
freight elevator and loading dock. For a time, they shared the
Hebert vehicle and had to coordinate its use. Employees of
both companies report their work hours to the common book-
keeper, Montgomery, who splits her work hours between
them. Montgomery also coordinates her use of the Hebert
computer, to produce periodic printouts for both companies.The skills of the insulation installers are the same for bothsets of employees and they use the same set of tools and ma-
terials in performing the similar work of the trade.As previously discussed and analyzed, the basic labor rela-tions policy and management decision to operate Brown's
Race as a nonunion employer was proposed and determined
jointly by Hebert's owners and Brown's Race's chief operat-
ing officer, and was enforced in conformity with that policy.
When Brown's Race also commenced operations it looked to
Hebert to supply its work crew from recently employed
Hebert personnel. As previously discussed the two companies
shared for a substantial period overlapping shareholders, di-
rectors, and officers, and Hebert has continued to control
Brown's Race's financial affairs to the extent of providing its
necessary operating funds.There can also be little doubt that the employees of eachcompany have daily or frequent contact arising from use of
the common freight elevator and loading dock and when per-
sonally reporting their work hours to the bookkeeper.Although the wages and benefits received by Brown'sRace employees are less than those provided Hebert employ-
ees, the Brown's Race wage scale up to $15 an hour is com-
petitive with Hebert's and the Brown's Race benefits that in-
clude health insurance, holiday pay, and pension coverage is
not dissimilar from Hebert's benefit package. The employees
thus share a community of interest arising from their terms
and conditions of employment. I therefore conclude that a
single bargaining unit consisting of the employees who per-
form the insulation fabrication, assembling and installationon site, as more fully described in the collective-bargainingagreement currently expired but continued in effect between
Local 26 and Hebert, is appropriate within the meaning of
the Act. Accordingly, Brown's Race is obliged to recognize
the Union and to apply the terms of the agreement to its unit
employees. Its failure to have done so constitutes an inde-
pendent violation of Section 8(a)(5) and (1) of the Act. See
Safety Electric Corp., 239 NLRB 40 (1978); Walter N. Yoder& Sons, 270 NLRB 652 (1984).In spite of the foregoing, Respondent nonetheless argues,as noted previously, that the instant proceeding is barred
under Section 10(b) of the Act.Section 10(b) of the Act prescribes that ``[N]o complaintshall issue based upon any unfair labor practice occurring
more than six months prior to the filing of the charge with
the Board and the service of a copy thereof upon the person
against whom such charge is made.'' Respondent argues that
since the charge was not filed until April 25, 1993, the pro-
ceeding is barred because the information supplied to the
Union in response to its requests gave the Union sufficient
facts on which to base a charge of no later than on or about
August 12, 1992, when Biemiller executed and provided the
Union with his third affidavit, a detailed and unlawfully de-
layed supplemental response to the Union's November 11,
1991 letter.Board law makes clear that the 6-month limitations perioddoes not start to run until the party affected by the unfair
labor practices is on actual or constructive notice of the ma-
terial events giving rise to a charge. Truck & Dock Services,272 NLRB 592 at 593 (1984), and cases cited. And when
a wrongdoer fraudulently conceals the evidence of his unlaw-
ful conduct, such concealment necessarily precludes notice to
the adversely affected party, and thereby tolls the running of
the 6-month limitation period. The wrongdoer is thus effec-
tively estopped from raising a 10(b) defense. Don BurgessConstruction Corp., 227 NLRB 765, 766 (1977), enfd. 596F.2d 378, 382 (3d Cir. 1979), cert. denied 444 U.S. 940
(1979); AMC Industries, 231 NLRB 83, 91 (1977), enfd. 592F.2d 422 (1981); Crown Cork & Seal, Inc., 255 NLRB 14,22 (1981), enfd. 691 F.2d 506(T) (9th Cir. 1982). The notice
must also be clear and unequivocal and since Section 10(b)
is a defense, the burden is on Respondent to establish it.
Crown Cork & Seal, Inc., id.; Strick Corp., 241 NLRB 210fn. 1 (1979).Applying these principles to the facts, I conclude that byunduly delaying its responses, by failing to furnish the re-
mainder of the data sought, to which I have concluded it was
privy, and by providing incorrect and misleading information
as I have previously found, Respondent is estopped from as-
serting a 10(b) defense.The facts are clear that not only did the Respondent supplymisleading information, up to and including its attorney's
October 8, 1992 letter to the union attorney, it never supplied
any information about Brown's Race's operations and cus-
tomers to which it had access. I have also previously con-
cluded that based on the instant record Respondent Hebert's
failure to provide correct and complete data was motivated
by an intent to conceal the true nature of its relationship to
Brown's Race. It would thus be a miscarriage of justice to
permit the wrongdoer here to successfully assert that the
Union should be time barred from pursuing the relief to
which it is otherwise entitled in this proceeding.VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00016Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
There are other grounds on which I dismiss Respondent'sdefense. In the context of a pros information proceeding, the
Board has noted that although a union could have filed a
charge alleging a relationship earlier when it acquired infor-
mation that caused it to have a reasonable belief that the Re-
spondents were related companies, its pursuit of additional
information in order to determine whether a charge or griev-
ance would likely have merit was a reasonable alternative
course. Barnard Engineering Co., 295 NLRB 226 (1989).See also Wilson & Sons Heating, 302 NLRB 802 (1991).And where there has been a fraudulent concealment of key
details regarding that relationship, as there was here, the
Union's delay in filing its charge may fairly be attributed to
the Respondent's unlawful conduct. Bernard EngineeringCo., id.Here, the Union had an ongoing collective-bargaining rela-tionship with Respondent, and was reasonably exercising
care in determining whether it had a valid claim to seek the
relief of having the agreement apply to Brown's Race's oper-
ations. Although it promptly placed Respondent on notice of
the issue by making its November 1991 information request,
it was not until the hearing in the information case on Octo-
ber 27, 1992, provided evidence through Attorney Krause's
statements regarding the reasons for Hebert's investment in
the nonunion segment of the business, as well as Biemiller's
testimony that he and other investors created Brown's Race
to perform industrial insulation work, that the Union had suf-
ficient information to support its suspicions that the Re-
spondents were alter egos so as to be in a position to file
and pursue a successful charge.Finally, as to Respondent's defense, it is clear that at alltimes material, there was pending a valid charge alleging the
relationship, starting with the Union's amended charge filed
on December 28, 1992, in Case 3±CA±16797, down to the
present. That the Union later complied with the Region's de-
sire to litigate the issue in a separate proceeding should not
detract from the fact that there was a timely and properly
served charge on file at all times material to resolution of the
Section 10(b) issue, negating any right Respondent could
otherwise assert that its liability is extinguished. Redd-I, Inc.,290 NLRB 1115, 1118 (1988); Koppers, 163 NLRB 517(1967).Accordingly, I deny Respondent's affirmative defense.CONCLUSIONSOF
LAW1. Respondents Hebert Industrial Insulation Corp. andBrown's Race Insulation Services, Inc. are employers en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.2. The Union, International Association of Heat and FrostInsulators and Asbestos Workers Local No. 26, AFL±CIO is
a labor organization within the meaning of Section 2(5) of
the Act.3. Respondents Hebert and Brown's Race constitute a sin-gle-integrated enterprise and have been at all material times
alter egos and a single employer within the meaning of the
Act.4. The following employees of Respondent Hebert and Re-spondent Brown's Race (the unit) constitute a unit appro-
priate for the purposes of collective bargaining within the
meaning of Section 9(b) of the Act:All mechanics and apprentices of Respondent engagedin the preparation, fabrication, alteration, application,
erection, assembling, molding, spraying, pouring, mix-
ing, hanging, adjusting, repairing, dismantling, asbestos
removal and encapsulation, reconditioning, mainte-
nance, finishing, and/or weatherproofing of cold or hot
thermal insulation with such materials as may be speci-
fied when these materials are to be installed for thermal
purposes in voids, or to create voids, or on either pip-ing, fittings, valves, boilers, ducts, flues, tanks, vats,
equipment, or on any cold or hot surface for the pur-
pose of thermal control, including all labor connected
with the handling and distribution of insulating mate-
rials on job premises and all other such work that is
within the jurisdiction of Local No. 26.5. At all times material, Local No. 26 has been and is nowthe exclusive collective-bargaining representative of the em-
ployees in the unit described above in paragraph 4 without
regard to whether the majority status of Local No. 26 has
ever been established under the provisions of Section 9(a) of
the Act.6. At all times material, Local No. 26 and RespondentHebert, by virtue of its membership in The Master
Insulators' Association of Rochester, New York, and its
agreement to be bound by the terms of the current agreement
between the Association and Local No. 26 have maintained
in effect a collective-bargaining agreement covering wages,
hours, and other terms and conditions of employment of the
employees only of Respondent Hebert in the unit described
in paragraph 5, above.7. By failing and refusing to apply the terms of the collec-tive-bargaining agreement described in paragraph 6, above,
to employees in the unit described in paragraph 4, above,
employed by Respondent Brown's Race, and by instituting
changes in the wages, hours, and other terms and conditions
of employment of its employees in the unit described while
the collective-bargaining agreement described in paragraph 6,
above, continues in effect, without complying with the provi-
sions of Section 8(d) of the Act, Respondents Hebert and
Brown's Race have failed and refused to bargain collectively
with Local 26 and thereby have engaged in unfair labor prac-
tices within the meaning of Section 8(a)(5) and (1) of the
Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondents have committed certainunfair labor practices, I will recommend that they be required
to cease and desist therefrom and to take other affirmative
action designed to effectuate the purposes and policies of the
Act. The recommended Order will provide that both Re-
spondents be required to bargain collectively in good faith
with the Union as the exclusive collective-bargaining rep-
resentative of their unit employees, that they be required to
apply to all of these employees the terms and conditions of
employment of the current collective-bargaining agreement
between the Union and the Master Insulators' Association of
Rochester, New York. The Order will also require both Re-
spondents, jointly and severally, to make whole the unit em-
ployees of Respondent Brown's Race, from the inception ofVerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00017Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 527HEBERT INDUSTRIAL INSULATION CORP.4Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. §6621.
5Respondent objects to applying the make-whole remedy to em-ployees who would have been hired in referral under the exclusive
referral arrangement because the ``Union's hiring hall was found to
be unlawful and they were ordered to grant membership to an em-
ployee who they refused.'' (Tr. 1026±1027.) Although the Union
was found to have violated Sec. 8(b)(1)(A) and (2) in AsbestosWorkers Local 26 (Griffin Insulation), 311 NLRB 969 (1993), byfailing to refer the charging party for employment to two employ-
ersÐGriffin and FrontierÐthe Board limited the reach of the viola-tion to the two employers mentioned. Id. at 969 fn. 3. Furthermore,
the Board's Order required the Union to cease giving effect to provi-
sions in its contract with the Association that gave an unlawful pref-
erence to members. There is thus nothing in Griffin Insulation thatwould preclude the lawful application of the exclusive referral ar-
rangement to Respondent Brown's Race in the instant proceeding.6If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theContinuedRespondent Brown's Race, for any loss of wages and bene-fits they may have suffered by reason of the Respondents'
failure to apply the terms of the collective-bargaining agree-
ment to them, including regular pay, holiday and vacation
pay, travel pay, overtime pay, and payments of contributions
to the Union's welfare, pension, annuity, and apprentice
training funds required under the terms of the collective-bar-
gaining agreement or under the practices of the parties to-
gether with any liquidated or other damages or other interest
or penalty charges as required by the aforesaid agreement
and/or the applicable fringe benefit trust funds' documents.
Employees shall also be reimbursed for any expenses caused
by Respondents' failure to make fringe benefit contributions
on their behalf, including premiums they may have paid to
third-party insurance companies under Brown's Race's bene-
fit package and for any medical or dental bills they have paid
directly to health care providers that the contractual policies
would have covered. All payments made to employees shall
be computed in accordance with the method prescribed in
F.W. Woolworth Co
., 90 NLRB 289 (1950), with interestthereon to be computed in accordance with New Horizons forthe Retarded, 283 NLRB 1173 (1987).4Inasmuch as deter-mination of the amounts due to fringe benefit funds, both in
contributions and penalties, may be more difficult to com-
pute, I will leave the determination of interest due on such
payments to the compliance state of this proceeding.
Merryweather Optical Co., 240 NLRB 1213 (1979). Re-spondents shall in the same manner also make whole all em-
ployees who would have been referred to the Respondents
and been employed by Respondent Brown's Race pursuant to
the established exclusive referral and hiring practice in effect
between Respondent Hebert and the Union but who were de-
prived of such opportunities by virtue of the failure of Re-
spondents to apply the exclusive referral service to Respond-
ent Brown's Race.5On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, Herbert Industrial Insulation Corp., andits alter ego Brown's Race Insulation Services, Inc., Roch-
ester, New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Refusing to recognize and bargain with the Inter-national Association of Heat and Frost Insulation and Asbes-
tos Workers Local No. 26, AFL±CIO as the exclusive rep-
resentative of all of its employees as defined in the collec-
tive-bargaining agreement between the Union and The Mas-
ter Insulators' Association of Rochester, New York, by fail-
ing and refusing to apply the terms and conditions of em-
ployment contained in the collective-bargaining agreement, to
unit employees employed by its alter ego Brown's Race In-
sulation Services, Inc. and by instituting changes in the
wages, hours, and other terms and conditions of employment
of the unit employees, during the effective term of the agree-
ment without complying with the provisions of Section 8(d)
of the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain collectively with International As-sociation of Heat and Frost Insulation and Asbestos Workers
Local No. 26, AFL±CIO, as the exclusive collective-bargain-
ing representative of all of its employees in the appropriate
unit concerning rates of pay, wages, hours of work, and other
terms and conditions of employment.(b) Apply to all of the employees in the appropriate unitemployed by its alter ego Brown's Race Insulation Services,
Inc. the terms of the collective-bargaining agreement between
the Union and The Master Insulators' Association of Roch-
ester, New York.(c) Make whole all of the employees of RespondentBrown's Race Insulation Services, Inc., including all of these
employees who would have been referred to and employed
by it pursuant to the established exclusive referral and hiring
practice in effect between Respondent Hebert and the Union
but for the failure of Respondent to apply the terms of that
exclusive practice to Respondent Brown's Race, for any loss
of pay or benefits that they have suffered by reason of the
unfair labor practices found herein, including regular pay,
holiday and vacation pay, travel pay, overtime pay, and by
making contributions owed to the Union's welfare, pension,
annuity, and apprentice training funds on behalf of employ-
ees of its Brown's Race Insulation Services, Inc., in the man-
ner described above in the remedy section of this decision.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay benefits, contributions, and reimburse-
ment of expenses due under the terms of this Order.(e) Post at its facility in Rochester, New York, copies ofthe attached notice marked ``Appendix.''7Copies of the no-VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00018Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''tice, on forms provided by the Regional Director for Region3, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-spicuous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.VerDate 12-JAN-9911:00 Jul 30, 1999Jkt 183525PO 00000Frm 00019Fmt 0610Sfmt 0610D:\NLRB\319\31971apps04PsN: apps04
